 Case 8:20-cv-00043-SB-ADS Document 192-15 Filed 05/14/21 Page 1 of 12 Page ID
                                   #:3865




Summary Judgment Ex. 41b
                         Marin Declaration
                                Exhibit B
Case 8:20-cv-00043-SB-ADS Document 192-15 Filed 05/14/21 Page 2 of 12 Page ID
                                  #:3866
Case 8:20-cv-00043-SB-ADS Document 192-15 Filed 05/14/21 Page 3 of 12 Page ID
                                  #:3867
Case 8:20-cv-00043-SB-ADS Document 192-15 Filed 05/14/21 Page 4 of 12 Page ID
                                  #:3868
Case 8:20-cv-00043-SB-ADS Document 192-15 Filed 05/14/21 Page 5 of 12 Page ID
                                  #:3869
Case 8:20-cv-00043-SB-ADS Document 192-15 Filed 05/14/21 Page 6 of 12 Page ID
                                  #:3870
Case 8:20-cv-00043-SB-ADS Document 192-15 Filed 05/14/21 Page 7 of 12 Page ID
                                  #:3871
Case 8:20-cv-00043-SB-ADS Document 192-15 Filed 05/14/21 Page 8 of 12 Page ID
                                  #:3872
Case 8:20-cv-00043-SB-ADS Document 192-15 Filed 05/14/21 Page 9 of 12 Page ID
                                  #:3873
Case 8:20-cv-00043-SB-ADS Document 192-15 Filed 05/14/21 Page 10 of 12 Page ID
                                   #:3874
Case 8:20-cv-00043-SB-ADS Document 192-15 Filed 05/14/21 Page 11 of 12 Page ID
                                   #:3875
Case 8:20-cv-00043-SB-ADS Document 192-15 Filed 05/14/21 Page 12 of 12 Page ID
                                   #:3876
